Citation Nr: 9906144	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-33 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left arm/wrist fracture, a back injury, and an overlapping 
left little toe disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel

INTRODUCTION

The veteran had active service from February 1955 to October 
1956.

In relevant part, the record shows that in a March 1990 
decision, the Board of Veterans' Appeals (Board) denied the 
claims of entitlement to service connection for an 
overlapping left little toe injury, back injury, and 
bilateral wrist injury.  As such, the claims became final.  
38 U.S.C.A. § 7104(b) (West 1991).  

In December 1994, the veteran indicated that he wanted to 
reopen the claims for service connection for the overlapping 
left little toe injury, back injury, and left arm fracture.  
In response, in a March 1995 rating action, the Department of 
Veterans Affairs (VA) regional office (RO) denied entitlement 
to service connection for a left arm fracture and determined 
that new and material evidence had not been submitted to 
reopen the claims of service connection for a back injury and 
overlapping left little toe.  The veteran perfected an appeal 
therefrom. 

Regarding the left wrist injury, although the May 1995 rating 
action, subsequent May 1995 statement of the case, and 
January 1998 supplemental statement of the case characterized 
the disability as a left arm fracture and show that the RO 
reviewed the issue de novo, the Board notes that on notice of 
disagreement in May 1995, the veteran disagreed with the 
denials and indicated that the left wrist disability should 
be characterized as "left wrist/arm fracture."  In March 
1996 and April 1997 supplemental statements of the case, the 
RO framed the issue on appeal as whether new and material 
evidence has been presented to reopen the claim for service 
connection for a left arm/wrist fracture.  Considering the 
foregoing development, the Board finds that the issues 
properly developed for appellate review are as stated on the 
title page and accordingly, will be addressed as such below.  
See generally, Ashford v. Brown, 10 Vet. App. 120 (1997); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In an April 1997 statement, the veteran states that 
aggravation of his left wrist/arm disability, lower back 
injury, and overlapping left toe injuries, created stress, 
heart-related problems, and diabetes.  After considering the 
foregoing statement, it is unclear whether the veteran wants 
to pursue claims of entitlement to service connection.  If 
so, the veteran may contact the RO.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).


FINDINGS OF FACT

1.  In a March 1990 decision, the Board denied service 
connection for a bilateral wrist disability, lower back 
injury, and overlapping left toe.  That decision is final.

2.  Subsequent to 1990, the newly submitted evidence consists 
of additional medical reports, supporting statements, 
character statements, hearing transcripts, various 
employment-related reports, and numerous statements from the 
veteran.  

3.  Although the foregoing evidence has not been previously 
considered and even when assuming its credibility, it is not 
so significant that it must be considered to decide the 
merits of the case.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
arm/wrist fracture, back injury, and overlapping left little 
toe injury; thus, the claim remains final.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim of entitlement to 
service connection for a left arm/wrist injury, back injury, 
and overlapping little left toe injury.  Basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury incurred or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  The presumption is rebutted where 
clear and unmistakable (obvious and manifest) evidence 
demonstrates that the injury existed prior to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(b) (1998).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  It is also important to note in 
this instance, however, that the usual effects of medical 
treatment in service, having the effect of ameliorating 
conditions incurred before enlistment will not be considered 
service-connected unless that injury is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1).

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disorder shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The veteran asserts that entitlement to service connection 
for his left arm/wrist fracture, back injury, and overlapping 
left little toe disorder is warranted.  The record shows that 
in the May 1990 decision, the Board denied entitlement to 
service connection for the veteran's claims.  The Board 
determined that the veteran's bilateral wrist injury was not 
incurred in or aggravated by service and that new and 
material evidence had not been presented to reopen the claims 
of entitlement to service connection for a back injury and 
overlapping left little toe injury.  In other words, new and 
material evidence had not been submitted to show that the 
veteran's back injury was incurred in service or that his 
overlapping left little toe injury had increased in severity 
during service.  Accordingly, the claims became final.  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

In the 1990 decision, the Board considered the veteran's 
service medical records, which show on entrance examination 
in February 1955, an overlapping little toe of the left foot 
was noted and in July 1956, the veteran received treatment 
for a crooked little left toe after standing and walking.  At 
that time, it was also noted that the toe was fractured two 
to three years before and that the veteran was advised to 
wear a larger shoe.  On examination in October 1956, clinical 
findings were normal.

Regarding a back injury, the service medical records show 
that in August and September 1955, the veteran complained of 
a sore back and had sutures removed.  The reports also show 
that in September 1956, a diagnosis of myositis of the 
paravertebral muscle was made; however, on examination in 
October 1956, clinical findings were normal.  

It is noted that the service medical records are silent with 
regard to a fracture of the left wrist and the service 
administrative records demonstrate that the veteran was a 
member of the boxing team.  

In the 1990 decision, the Board also considered a December 
1987 medical statement from E. J. G., M.D., from Howard 
University, showing that the veteran had a history of left 
wrist pain which developed as secondary to boxing and had an 
injury to his left small toe which developed as secondary to 
a truck incident.  Attached medical reports extending from 
May to June 1987, showing treatment for pain of the left 
wrist and back as well as the veteran's February 1990 hearing 
before a member of the board were also considered.

As previously noted, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule states that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  The veteran 
maintains that he has submitted new and material evidence to 
reopen his claim of entitlement to service connection for an 
overlapping left arm/wrist fracture, back injury, and 
overlapping left little toe.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West 12 Vet. App. 1 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether evidence is new 
and material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Subsequent to the Board's 1990 decision, the evidence of 
record consists of duplicate copies of his service medical 
and administrative records, a copy of a VA application for 
compensation and a copy of the December 1987 medical 
statement and treatment reports from E. J. G., M.D.  In this 
regard, the Board notes that new and material evidence has 
not been submitted, as the foregoing evidence is merely 
cumulative and duplicative of evidence previously considered 
in the Board's 1990 decision.  

The veteran also submitted a copy of his in-service induction 
reports dated in January 1955; a February 1985 disability 
certificate from C. M., M.D., showing veteran could return to 
regular work; a copy of his February 1988 payroll records, 
indicating that the veteran took sick leave during that 
period; a September 1987 supporting statement from G. S., 
B.A.,S.W., in which she stated that the veteran was of good 
character; and various certifications, citations, awards, and 
diplomas associated with his educational background and 
community service; a February 1989 letter of appreciation 
from the District of Columbia; various employment reports 
extending from July 1982 to November 1994; and a September 
1997 statement from C. B., Ed. D., chairperson of the 
Department of Adult Education, University of District 
Columbia, stating he and the veteran had worked together in 
an academic environment.  Regarding the foregoing evidence of 
record, while the Board acknowledges that, technically, the 
evidence is new, in that it was not of record when the Board 
adjudicated the claim in 1990, the evidence, however, is in 
no way "material" to the issue at hand, as it has no bearing 
on whether the veteran's disorders were incurred in or 
aggravated by service.  Thus, in this regard, new and 
material evidence has not been submitted.  

After the 1990 determination, the veteran also submitted 
medical reports dated from dated in February 1987 to August 
1989 from C. H. E., M.D., showing continued treatment for low 
back pain; a January 1990 statement from G. W. G., M.D., of 
the Neurological Associates, showing that he received 
treatment for severe degenerative changes at L-4, L-5 and L-
5, S-1 with a laterally herniated disc at L-5, S-1; treatment 
reports extending from September to October 1992 from Fort 
Washington Medical Center, E. G. D., M.D., and J. N. M.D., 
showing treatment for unrelated disorders; and medical 
statements dated in April 1993, June 1993, and May 1994 from 
W. E. L. II, M.D., showing that the veteran was involved in a 
motor vehicle accident in 1980, that his back injury resulted 
therefrom, and that the impression was severe degenerative 
disease at L5-S1, a soft tissue mass in the upper aspect of 
the left S1 lateral recess, suspicious for disc herniation; a 
bulging disc at L4-L5 and mild facet arthropathy of the left 
at L4-L5.

The record also contains the following: June 1995 reports of 
x-ray studies from the Greater Southeast Community Hospital, 
showing, regarding to the left wrist, an unusual 
configuration of the bones with arthritic (degenerative 
change) and volar instability without evidence of a fracture 
and, regarding the left foot, a bunionette deformity with 
angulation of the fifth metatarsophalangeal joint convexity 
lateral and minor bunion deformity with degenerative changes 
at the head of the first metatarsal and minimal spur 
formation; a September 1995 medical statement from C. H. E., 
M.D., of the Washington Metropolitan Spinal Center, showing 
treatment for chronic pain of the left wrist and 5th toe of 
the left foot and an impression of, the veteran did not have 
a significant impairment of the wrist due to the advanced 
degenerative joint disease; and a September 1995 medical 
statement, P. D. P., M.D., from The Neurological Center, 
states that the veteran recalled fracturing his left wrist 
while boxing and experiencing chronic pain, that he was 
stabbed in the upper back while in service and sutures were 
required, and that since service, he has experienced 
persistent pain and left foot difficulties related to a 
hammertoe deformity which was exacerbated by poorly fitting 
shoes while in service.  After examination, the impressions 
were scar and persistent pain related to a stab wound of the 
upper back; hammertoe deformity; and persistent left wrist 
pain following a hairline fracture sustained in service.  

Also of record is a July 1995 medical report from United 
Optical; a March 1996 medical statement from C. K., LCSWC, 
and a March 1996 statement from Paden & Associates, 
referencing unrelated disorders; an undated statement from W. 
E. L., II, M.D., noting that he has treated the veteran since 
April 1993 and the veteran had a history of a lumbar spine 
injury, from 1980, resulting in severe degenerative disease 
at L5-S1, soft tissue mass in the upper aspect of the left S1 
lateral recess, suspicious for disc herniation, a bulging 
disc at L4-L5 and mild facet arthropathy of the left at L4-
L5; an April 1996 statement from H. D. B., M.D., showing 
complaints of "constant back pain" and other non-related 
disorders; and a September 1997 emergency slip from the 
Greater Southeast Community Hospital. 

A VA November 1997 VA examination report showing that the 
veteran recalled injuring his back while boxing in service 
and reinjured it in a 1981 vehicle accident, incurring a 
hairline left wrist and forearm fracture while boxing in 
1955, and aggravating his overlapping of the left little toe 
disability while in service is also of record.  The report 
records diagnoses of persistent low back pain with right 
radiculopathy, osteoarthritis; past history of left forearm-
wrist fracture, residual pain and limitation of function by 
history as noted; and left little toe deformity as noted, 
residual pain. 

After reviewing the aforementioned medical evidence, it is 
acknowledged that the evidence is new in that it was not 
previously of record when the Board adjudicated the veteran's 
claim in 1990.  However, the evidence is not material because 
it does not tend to demonstrate that the veteran's left 
arm/wrist fracture and back injury were incurred in or 
aggravated by service, and that his overlapping left toe was 
aggravated by service.  Regarding the left wrist/arm 
fracture, although the newly submitted evidence shows 
continued treatment, it does not tend to demonstrate that the 
veteran's current complaints and difficulties were incurred 
in service or related to any events from service.  Regarding 
the veteran's back injury, the newly submitted evidence 
establishes that the veteran's current complaints and 
difficulties are more properly attributable to post-service 
events, a 1980 motor vehicle accident, instead of any in-
service treatment or complaints.  It is noted that evidence 
that is unfavorable to the appellant's case and supported the 
previous denial cannot trigger a reopening.  See generally 
Villalobos v. Principi, 3 Vet. App. 450 (1993).  Regarding 
the overlapping left little toe injury, the newly submitted 
evidence does not tend to show that the veteran's pre-
existing disorder increased in severity during service.  The 
Board points out that a flare-up is defined as a sudden 
increase in symptoms of a latent or subsiding disease and 
temporary or intermittent in-service flare-ups of a 
preservice condition, without evidence of worsening of the 
underlying condition (as contrasted to symptoms), are not 
sufficient to be considered aggravation in service.  See 
generally Crowe v. Brown, 7 Vet. App. 238, 247-248 (1994), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
(finding that, although there was temporary worsening of 
symptoms, the condition itself, which lent itself to flare-
ups, did not worsen, and that the disability remained 
unaffected by the flare-ups).

The Board recognizes that in the September 1995 medical 
statement, P. D. P. recorded impressions of scar and 
persistent pain related to stab wound of the upper back and 
persistent left wrist pain following a hairline fracture 
sustained in service.  However, medical evidence that merely 
relies on the claimant's account is not material to reopen a 
claim for service connection.  See Reonal v. Brown, 
5 Vet. App. 458 (1993).  In this case, the Board in 1990 
already rejected veteran's claim that the left arm/wrist 
fracture and back injury were incurred in service and that 
the overlapping left little toe disorder had increased in 
severity while in service.  Accordingly, this medical 
evidence, based solely upon the veteran's own recitations of 
his medical history which has been considered previously and 
rejected by the Board, is not of probative value in 
determining whether the disorders were incurred in or 
aggravated by service.  The doctors' 
statement/characterizations, as such, are not material. 

In addition, regarding P. D. P.'s September 1995 statement, 
the Board points out that the doctor's letter does not 
indicate that he reviewed veteran's service medical records 
or other relevant documents, which would have enabled him to 
form an opinion as to service connection based on independent 
grounds.  See Reonal, supra.  As previously noted, the 
veteran's factual contentions were considered previously by 
the Board, and they cannot be accepted as "new and material" 
evidence simply because they now form the basis of a medical 
opinion. Dolan v. Brown, 9 Vet. App. 358, 363 (1996); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Cf. Swann v. Brown, 5 
Vet. App. 229 (1993) (Board not bound to accept opinions of 
two doctors who made diagnoses of post-traumatic stress 
disorder almost 20 years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant. "Their diagnoses can be no better than the 
facts alleged by appellant.").

It is also important to note that the Board does not doubt 
the honesty of P. D. P.  In this instance, the presumption of 
the credibility of the evidence does not come into play.  
Elkins, 5 Vet. App. at 478; See Justus, supra.  The issue 
here is the basis upon which P. D. P. statements were made, 
i.e., the veteran's own account of his medical history and 
service background, recitations which were previously 
rejected in 1990.  Elkins, 5 Vet. App. at 478.  It is on this 
premise that the Board holds that P. D. P. statements are not 
"material" evidence.  Id.

Also of record are a March 1996 statement from the veteran's 
spouse, in which she indicates that after service the veteran 
complained of pain of the back and wrist and the disorders 
have worsened over the years, and an April 1997 letter from 
J. H., a fellow co-worker, stating that the veteran 
complained of back and wrist pain and attributed the 
disorders to boxing while in service.  J. H. also noted that 
the veteran took many sick days as a result of his 
disabilities.

Also of record are the veteran's hearing transcripts from a 
November 1996 RO hearing and a December 1998 central office 
hearing.  During the hearings, especially the 1998 hearing, 
the veteran's representative generally reviewed the evidence 
of record and argued that new and material evidence had been 
presented to reopen the claim.  During the hearings, the 
veteran testified that even though the overlapping little toe 
of the left foot disorder preexisted service, the disorder 
was aggravated by in-service events and increased in 
severity.  The veteran added, that a truck backed over his 
foot and that he experienced pain after marching and 
standing.  He also stated that he received treatment while in 
service, was prescribed larger shoes, and placed on limited 
profile duty.  Regarding his back injury, the veteran stated 
that while in service, he was stabbed in the back and as a 
result, received sutures.  The veteran also testified that he 
received physical therapy for his back disorder while in 
service.  Regarding the left arm/wrist fracture, the veteran 
stated that this disorder was incurred while boxing in a 
tournament, and since that in-service incident, he has 
experienced pain of the left wrist.  During the hearing, the 
veteran also testified about how his disabilities affected 
employment, described the treatment he has received, and his 
resulting financial difficulties.  

After reviewing the veteran's supporting statements and 
hearing transcripts, the Board finds that the statements 
contained within are not new, but are essentially cumulative 
of prior assertions presented on appeal when the RO initially 
denied the claim.  Neither the veteran nor his spouse and co-
worker, as laypersons, are competent to render a medical 
opinion as to the medical causes of the veteran's disorders.  
The lay assertions of medical causation therefore are not 
probative.  Further, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Thus, the supporting statements and hearing 
transcripts are not new and material.  See 
38 C.F.R. § 3.156(a).

Additional considerations

In Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit changed the law as it pertains to the submission of 
new and material evidence in that it invalidated the test 
adopted by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (In Colvin, the Court held that evidence was new and 
material sufficiently to reopen a claim if the evidence, when 
considered with the other evidence, would raise a reasonable 
possibility of changing the outcome).  In Hodge, the Federal 
Circuit held that the standard set forth in 38 C.F.R. 
§ 3.156(a) was the appropriate standard for determining 
whether new and material evidence had been submitted.  

The Board acknowledges that the when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  That is, the applicant's latter claim, 
asserting rights, which did not exist at the time of the 
prior claim, is necessarily a different claim.  See, Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994); Sawyer v. Derwinski, 1 Vet. App. 130, 133 
(1991).  

However, the Court has also held that an amendment or change 
in law alone does not provide a basis for de novo 
readjudication of previously and finally denied claims where 
neither the facts of the claim nor the provisions of law and 
regulation governing the claimant's entitlement to benefits 
have changed since the prior final adjudication.  Spencer, 
4 Vet. App. 283, 288-89.  A claim based upon the same facts 
and the same claim of legal entitlement cannot be considered 
a new claim so as to avoid 38 C.F.R. § 7105(d)(3) statutory 
prohibitions on reopening previously and finally denied 
claims and considering claims based upon the same factual 
basis as were such finally denied claims.  Spencer, supra.  
The type of change in law or regulation that justifies a de 
novo adjudication of a claim after a final decision is a 
change which provides a new basis for establishing 
entitlement to the relief sought so as to render the new 
claim legally and factually distinct from the former claim.  
Id.; Cf. Sawyer, 1 Vet. App. 130.  

In the present case, the Court's ruling in Hodge did not 
change the requirements prescribed in 38 C.F.R. § 3.156(a) 
for determining whether new and material evidence has been 
presented to reopen a claim.  Under the law, the veteran must 
submit "new and material evidence," which means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Considering the foregoing, the Board 
concludes that Hodge does not create a new basis of 
entitlement to benefits and as such, the veteran's claim is 
not a separate and distinct from the claim that was 
previously and finally denied prior to that decision.  Id.  
It is also noted that in the May 1995 statement of the case, 
the veteran was advised of the provisions of § 3.156 and of 
adequate reasons and bases associated with his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, the 
veteran is not prejudiced by the Board's actions and his due 
process rights have not been violated.  Id.  Based on the 
foregoing, the Board concludes that new and material evidence 
has not been submitted to reopen the veteran's claims.  
38 C.F.R. §§ 3.104(a), 3.156(a).

At the December 1998 personal hearing, the Board acknowledges 
the representative's assertions which essentially maintain 
that another attempt to obtain the veteran's additional 
outpatient treatment reports from Fort Meade and the 
Washington Naval Yard, as well as medical reports from DC 
General Hospital and the VA Medical Center at Washington, DC, 
should be made.  December 1998 Hearing Transcript at 38.  It 
is noted that the evidence of record contains numerous 
medical reports, including a November 1997 VA examination 
report.  However, the reports do not show that the veteran's 
left wrist/arm fracture and back injury are related to 
service, or that his pre-existing overlapping left little toe 
injury was aggravated by service.  As the claim is not 
reopened, additional development in this regard to include 
obtaining a medical opinion is not warranted. 

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the 38 U.S.C.A. § 5103(a) (West 1991) duty to advise 
the claimant of evidence needed to complete his application, 
as discussed in Robinette v. Brown, 8 Vet. App. 69 (1995), to 
applications to reopen a claim through the presentation of 
new and material evidence.  However, the veteran has not 
specifically identified any further available medical 
evidence that has not been submitted or obtained and which 
would support his claims to reopen.  The duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim.  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  The VA's duty is 
a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role.  Nor is the VA required to 
search for evidence, which, even if obtained, would make no 
difference in the result.  Id.  Thus, the veteran's claim is 
denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a left 
arm/wrist fracture, back injury, and overlapping left little 
toe injury remains final; the veteran's appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

